Title: From James Madison to Benjamin W. Crowninshield, 27 June 1816
From: Madison, James
To: Crowninshield, Benjamin W.



Dear Sir
Montpelier June 27. 1816

I have recd. yours of the 25th. and return the letter from Mr. Kerr, who I presume is the former Senator from the State of Ohio.
Not being acquainted with all the circumstances, which would throw light on the subject, among which is "the unfortunate circumstance mentioned in the Envelope", not accompanying your letter, I cannot appreciate properly, the representation made to you.  It is due to Capt: Porter to disbelieve every thing impeaching his character without adequate proof, and to furnish him with an opportunity for every explanation necessary to protect it.  The question immediately presenting itself, is how far a preliminary call on Mr. Kerr for further explanations, with notice that a communication of the subject must be made to Capt: Porter, ought to take place.  Should your better knowlege of facts not decide this question to your satisfaction, you will of course advise confidentially, with the judicious friends near you.  It is a fair presumption that the real import of Capt: Porter’s letter to Mr. Brown which is described, not copied, varies from the sense attached to it by Mr. K. who writes with feelings which are not disguised, and which might warp his apprehension of what he read or heard.  Accept my cordial respects

James Madison

